                                     JONATHAN SAVELLA
                                              ATTORNEY AT LAW
                                         40 Exchange Place, Ste. 1800
                                              New York, NY 10005
(646) 801-2184                                                                    jonathan.savella@gmail.com




                                                           April 22, 2021
       BY ECF
       Hon. Edgardo Ramos
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007
                 Re:   United States v. Richard Witcher, No. 17-cr-569 (ER)
       Dear Judge Ramos:
             Richard Witcher’s passport, seized at the time of his arrest, is currently in the
       possession of Pretrial Services in this District. As today marks the final day of Mr.
       Witcher’s supervised release, the passport should be returned.
              Accordingly, Mr. Witcher respectfully requests an order authorizing Pretrial
       Services to return his passport or, in the alternative, release the document to the
       undersigned.
                                                           Respectfully,
                                                                 /s/
                                                           Jonathan Savella
       cc:       all counsel (via ECF)


                                                Defendant's request is granted. The Clerk of
                                                Court is respectfully directed to terminate the
                                                motion. Doc. 273.

                                                So ordered.



                                                           5/7/2021
